Corrected Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s IDS filed 2/25/2022 is acknowledged and has been considered. See attached signed copy.
In order to obviate a rejection over the Hergenhan et al reference cited in the 2/25/2022 IDS, the Examiner and Applicant’s Representative agreed (see attached Interview Summary) on an amended set of claims, which Applicant filed on 3/16/2022. This amendment has been entered.
Claims 1, 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hergenhan et al (US 2010/0282987) disclose (Fig. 2 and associated text) a target supply device comprising: a first container (83) configured to contain a target substance (23); a second container (41) configured to contain the target substance supplied from the first container (via pipe 84); a first valve (831) disposed between the first container and the second container; a first pipe (723) connected to the second container and configured to supply pressurized gas (721) to the second container; a third container (44’) configured to contain the target substance supplied from the second container (via pipe 45); a second valve  (736’) disposed between the second container and the third container; a second pipe (732) connected to the third container and configured to supply pressurized gas (731) to the third container; and a nozzle (51) configured to output the target substance supplied from the third container. 
claims 1, 4-20. 
Hergenhan et al do not disclose a bypass pipe which bypasses the second valve to connect the second container and the third container; a fifth valve disposed at the bypass pipe; and a flow rate suppressing unit configured to suppress a flow rate of the bypass pipe, in the combination required by claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        3/17/2022